Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May 10th, 2022 have been fully considered but they are not persuasive.
With respect to the claims at issue where there is discussion in the prior art of 2012/0273458 as applied against the claims, ‘458 points out at [0096] that any particle beam can be utilized which is able to induce a chemical reaction of a processing gas including ion beams, atomic beams, molecular beams, and photon beam.  This teaching in ‘458 demonstrates the interchangeable nature of components and methods relying on electrons with particles of other types.
Regarding the Applicant’s traverse of the rejection of claim 1 as being clearly anticipated by ‘458, the Applicant argues that the feature added to the claim in the May 10th, 2022 amendment patentably defines over the prior art.  Claim 1 recites a device and the new limitation states “wherein the device is configured to define an end of the processing on the basis of a detector signal supplied by the detector”.  As pointed out previously, Fig. 2 defines an end state of processing, note Item 275 in Fig. 2.  The process described in Fig. 2 is disclosed as relying upon a detector measuring a defect, and in particular and ion beam source 135 so as to not impair determination of a defect location [0111].  The apparatus therefore defines the endpoint of processing following through with the processing methodology relying on the detector output at least previously articulated [0134].  Therefore, the device is so configured to define an end of processing on the basis of a detector signal supplied by the detector.
Regarding Applicant’s traverse of claim 13 as being clearly anticipated by ‘458, the Applicant asserts that the feature “applying an ion beam to the component to perform an ablation of material situation between structures present on the microstructured component, wherein an ion energy of the beam is no more than 5 keV” is not disclosed in ‘458.  The Applicant’s traversal is on the grounds that ‘458 discloses at [0121] the energy of an electron beam.  The description of this portion of ‘458 is accurate.  As pointed out above, ‘458 states that any particle beam may be used in place of an electron beam as pointed out above, indicating the interchangeability of the electron beam with the alternative ion beam, atomic beam, photonic beam, and molecular beam described at [0096].  Since an ion beam is explicitly stated as an alternative and that any particle beam may be utilized in place of the described electron beam, ‘458 anticipates the claimed limitation.  Regarding the reference to performance of ablation, it is noted again in Fig. 2 that step 235, the processing step, is carried out with the particle beam [0096] to perform an etch process.  Etching is the removal, or ablation, of material.  Therefore, ‘458 describes the ablation of material with an ion beam at the required energy.
Regarding the traversal of the rejection of claims 22 and 23 as being clearly anticipated by ‘458, the traversal is substantially similar to that applied to claim 1 and the reasons the traversal is not persuasive are similarly applicable.
Regarding the traversal of the rejection of claims 9-12 under 35 USC 112(d) is not a traversal but a statement of the amended claim language and the assertion that the claims meet statutory requirements.  These statements are not persuasive.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-23, and 28-29 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US Patent Application Publication 2012/0273458.
Regarding claims 1, 13, 22, and 23, ‘458 discloses the application of a particle beam comprising an ion beam to a component [0096], this applied beam has an energy of between 0.2 keV and 3 keV [0121], a detector is utilized to detect secondary particles [0097] comprising backscattered electrons, the device comprising a computer [0140] having programming and algorithms to end processing on the basis of a detected signal, Fig. 2.
Regarding claims 2 and 14, as pointed out above the detector detects backscattered electrons.
Regarding claims 3-4, as pointed out above, the discloses range requirements for the energy of the beam is anticipated by ‘458.
Regarding claim 6, 28, and 29, ‘458 discloses the ion beam comprises argon [0100].  Argon is included in the Markush group set forth in claim 6.  Though argon is omitted from claims 28-29, argon is equivalent to the common constituents of the group in claim 6 and thereby anticipates the groups in claims 28-29.
Regarding claims 7 and 20-21, ‘458 discloses a focal diameter of 1 to 5 nm [0100].
Regarding claim 8, ‘458 discloses the provision of plural gas supplies [0102].
Claims 9-12 are rejected on the same grounds as claim 1.
Regarding claim 15, the device is configured to define an end to processing based on detected signals (Fig. 2).
Regarding claim 16, as pointed out above, the apparatus articulates the method of claim 13.
Regarding claims 17-19, as pointed out above, the beam energy in ‘458 may lie in the range of 0.2-3 keV, satisfying the energy ranges recited in claims 17-19.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 9-12 recite the device is configured to work on the particular articles recited in claims 9-12.  The configuration required is subjected the objects to be worked upon by the device into the device.  Therefore, claims 9-12 functionally recite the objects to which the apparatus of claim 1 applies work and therefore do not further limit the apparatus of claim 1 itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24-25 depend upon method claim 23.  Claims 24-24 recite an apparatus and apparatus features, thereby producing a claim which includes both a method and apparatus into a single claim. MPEP 2173.05(p).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 1 be found allowable, claim 22 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 34 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 30. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 35 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 31. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Allowable Subject Matter
Claims 30-33 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest an apparatus comprising a device for processing a microstructured component, comprising: an ion beam source configured to apply an ion beam to at least regions of the component, in which an ion energy of the ion beam is no more than 5 keV; and a detector for detecting ions backscattered at the component; wherein the device is configured to modify a processing of the component by the ion beam based on a change in backscatter coefficients as set forth in claim 30.  Claims 31-33 are indicated as being allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483. The examiner can normally be reached Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A VANORE/               Primary Examiner, Art Unit 2881